DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor”, “memory”, “first portion” and “second portion” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a camera positionable to capture image data corresponding to a treatment site that includes an anatomical structure having a pathway, the anatomical structure having a first portion visible at the treatment site and a second portion obscured at the treatment site”, and the specification lacks details of capturing treatment site including distinguished a first portion and a second portion of a treatment site. In addition, the figures/drawings do not clearly show these portions (see above drawing objections). Clarification/explanation is required.
Claim 2 recites “the first portion is a portion visible under fluorescence” and the specification does not have any details of using the fluorescence for visible first portion. Clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a camera positionable to capture image data corresponding to a treatment site that includes an anatomical structure having a pathway, the anatomical structure having a first portion visible at the treatment site and a second portion obscured at the treatment site”, and it is not clear what is representing “a second portion” here. If a second portion is obscured, it is not clear how a camera can capture an image of an obscured site.  Clarification/correction is required. 
Claim 1 recites “a pathway” in line 9 renders the claim indefinite because it is unclear whether it is the same “a pathway” in line 3. Clarification/correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin et al. (US 20180249953).
Regarding Claim 1, Berlin et al. disclose system comprising: a camera positionable to capture image data corresponding to a treatment site ([0031] camera(s) that provide(s) observations) that includes an anatomical structure having a pathway (Fig.6, [0037] tissue/organ region 610 within a surgical field; and shown paths), 
the anatomical structure having a first portion visible at the treatment site ([0018] visualizing and/or guiding a surgeon (e.g. in real-time) using overlays of nerve structures on an actual or synthetic image of the tissue/organ) and a second portion obscured at the treatment site ([0006] hidden feature locations); 
at least one processor (processor 107) and at least one memory ([0044] non-transitory computer-readable medium), 
the at least one memory (non-transitory computer-readable medium of program instructions) storing instructions executable by said at least one processor (processor 107) to: 
identify at least one portion of the anatomical structure within images captured using the camera ([0018] visualizing and/or guiding a surgeon (e.g. in real-time) using overlays of nerve structures on an actual or synthetic image of the tissue/organ; [0031] camera(s) that provide(s) observations); 
and predict a pathway followed by the second portion at the treatment site ([0026]  points for which nerve presence is predicted via interpolation; Fig.7, defined points 730, 732, 734); 
and provide output to a user identifying the predicted pathway of the second portion (Fig.7, [0034] and [0041] display that overlays the regions to avoid (potentially in colors) relative to a real-time image of the tissue; no-go region of the tissue containing the nerve path).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (US 20180249953) in view of Liao et al. (US 20080275467).	
Regarding Claim 2, the device of Berlin et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the first portion is a portion visible under fluorescence. 
Liao et al. teach wherein the first portion is a portion visible under fluorescence ([0020] overlaying and displaying the symbolic vessel path on 2D fluoroscopic images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berlin et al. to have wherein the first portion is a portion visible under fluorescence as taught by Liao et al. in order to provide vessel path on 2D fluoroscopic images for guiding the endovascular intervention ([0020] of Liao et al.). The modified device of Berlin et al. in view of Liao et al. will hereinafter be referred to as the modified device of Berlin et al. and Liao et al.
Regarding Claim 3, the modified device of Berlin et al. and Liao et al. teaches the claimed invention as discussed above concerning claim 1, and Berlin et al. teach wherein the output includes a display of an overlay indicating the predicted pathway ([0034] display that overlays the regions to avoid (potentially in colors) relative to a real-time image of the tissue).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120029387 A1	Wei; Guo-Qing et al.
US 20220117662 A1 	Babb et al.
US 20220093236 A1	Piskun; Gregory et al.
US 20110141140 A1	Duhamel; Paul Robert et al.
US 20190365252 A1	Fernald et al. 
US 20160260220 A1	Liu; Yixun et al.
Wei et al. (US 20120029387) disclose methods and system for real-time surgical procedure. The electronic organ map 123 may be projected by the electronic organ map projection unit 105 onto the actual organ 121 during the surgical procedure to indicate locations of invisible anatomies, such as vessels inside the organ 121, preplanned surgical paths, or any other invisible anatomies. The real-time organ function prediction unit 107 may compute predictive functional and volumetric measurements of the organ based on a predicted movement of the surgical instrument in accordance with the at least one dynamic 3D pose of the surgical instrument.   (See figures and [0036]).
Babb et al. (US 20220117662) disclose a system (100) determining an insertion trajectory that a surgical instrument is predicted to follow when inserted into a surgical space. The system provides, for display by a display device, an image that depicts a portion of the surgical space captured by the imaging device and at least a portion of a representation of the insertion trajectory in the surgical space.  (See figures and abstract).
Piskun et al. (US 20220093236) disclose a system, method, and computer-accessible medium for automatically tracking and/or identifying at least one portion of an anatomical structure during a medical procedure. The anatomical structures can be wholly or partially obscured from view, and the programmed computer processor(s) used with and/or by the exemplary system, method, and computer-accessible medium can identify or predict the location of these structures and mark them (e.g., using highlighting, a border, or any other suitable way of marking an anatomical structure as described above) to assist the surgeon or another medical professional during an operation or a medical procedure.  (See figures and summary).
Duhamel et al. (US 20110141140) disclose a system displaying, on a graphical user interface, an image of an anatomical structure and allowing identification, via an input device on the graphical user interface, of a set of landmark locations identifying respective anatomical positions within the displayed image of the anatomical structure. The system displays a graphical overlay over the image of the anatomical structure. Placement of the graphical overlay is based on the set of landmark locations. The system displays at least one localization marker within the graphical overlay.  (See figures and [0006]-[0010]).
Fernald et al. (US 20190365252) disclose a method including capturing current visual information of a site during the medical procedure in real time, storing at least a portion of the captured visual information as stored visual information, identifying a feature of interest in at least one of the current visual information and the stored visual information; generating feedback data associated with the feature of interest, and displaying a virtual representation of the feedback data overlaid on the current visual information.  (See figures and [0006]-[0009]).
Liu et al. (US 20160260220) disclose a gpu-based system for performing 2d-3d deformable registration of a body organ using multiple 2d fluoroscopic views. The method can accurately handle motion of anatomical structures “overlapping” in 2D images or anatomical structures which are occluded or out-of-view in 2D images.  (See figures and [0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795